DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responding to applicant’s amendment filed on 1/4/2021.  Claims 1, 6, 8, 17, 21, and 25-26 have been amended.  Claims 7, 9-16, 18-20, and 27 have been cancelled. Claims 29-32 are newly added.

Response to Arguments
The 112, 2nd rejections have been withdrawn.
The Sarangapani reference applied in 102 rejection has been withdrawn in view of applicant’s amendment.
The claims indicated in the previous Office Action as having allowable subject matter have been regrettably withdrawn.
The claims, as amended, have been carefully considered and are rejected as follows.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani (U.S. Patent Application Publication No. US 2006/0287632 A1) in view of Saunders (U.S. Patent Application Publication No. US 2003/0097845 A1).
	Regarding independent claim 1, Figures 1-4 discloses applicant’s claimed dressing (100) for reducing or preventing bacterial infection to an open wound (36), the dressing (100) comprising:
a first material configured to contact a surface of the open wound;
a second material spaced apart from the first material (paragraph 0037 discloses a mesh on opposite surfaces of the membrane 14, Figure 1 illustrates membrane 14 having such mesh on opposites thereof rendering a first material and a second material spaced apart from each other);
first and second electrodes (10, 16) electrically coupled to the first and second materials, respectively; and
a power source (108) having output electrically coupled to the first electrode at a first polarity and to the second electrode at a second polarity opposite the first polarity (paragraph 0033), 
wherein the power source (108) includes a voltage controller (paragraph 0042 describes voltage can be varied by a controller) that is calibrated to bias the first and second materials via the first and second electrodes (10, 16) to a voltage differential corresponding to a concentration 2O2) via an electrochemical reaction between oxygen and water as follows: 
02 + 2H+ + 2e-  [Wingdings font/0xE7] [Wingdings font/0xE8]  H202 (see paragraphs 0023, 0027, 0036);
a voltage sensor (paragraph 0042 describes a voltage monitoring port, which is interpreted to correspond to claimed limitations voltage sensor) operatively coupled to the controller (paragraph 0042).
wherein the voltage controller (paragraph 0042) is configured to maintain the voltage differential at approximately a setpoint based on the detected voltage differential between the first and second materials (paragraph 0042 describes the controller may be incorporated into the device and ….. a current monitoring port, and the oxygen generated by the device can be varied by changing the voltage applied across the electrodes can be varied, such description implies that the voltage differential can be maintain upon no adjustment and that the current monitor port deems to correspond to claimed limitation voltage sensor).
Sarangapani does not explicitly the voltage sensor being configured to detect the voltage difference between the first and second materials, and that the controller is configured to maintain the voltage differential at approximately a setpoint based on the detected voltage differential between the first and second materials. 
However, paragraph 0004 in Saunders describes the invention is bandage designed for healing purposes, specifically the bandage device includes thermoelectric modules (which is broadly interpreted to electrodes), a power source (paragraph 0009) can include a voltage supply for the supplying the voltage and a controller for controlling and/or monitoring the supplied voltage and associated current and the that controller might provide a uniform voltage signal (paragraph 0010, which uniform voltage generates uniform or maintained voltage differential), 
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s claimed effective filing date to modify Sarangapani to incorporate a voltage sensor, taught by Saunders, as having the voltage sensor provides visual reading on the voltage differential between the first and second electrode in order to acknowledge the condition of the wound to accurately assess the wound condition, thereby to allow for determination of maintaining the voltage differential at approximately a set point based on the detected voltage differential between the first and second materials.
Regarding claim 2, Sarangapani/Saunders combination, presented above, discloses applicant’s claimed dressing (100) comprising all features as recited in these claims, wherein the first material and the second material individually include a fabric (paragraph 0037 in Sarangapani discloses a mesh of electrically conductive material) constructed from an electrically semi-conductive or conductive material.
Regarding claim 3, Sarangapani/Saunders combination, presented above, discloses applicant’s claimed dressing (100) comprising all features as recited in these claims, wherein:
the first material and the second material individually include a fabric constructed from an electrically conductive material (paragraph 0037 in Sarangapani discloses a mesh of electrically conductive material); and 
the dressing (100) further includes an insulation material (14, Figure 1 in Sarangapani illustrates membrane 14 as an insulation between the electrodes 10, 16) between the first and second materials (10, 16), the insulation material (12) electrically insulating the first material 
Regarding claim 4, Sarangapani/Saunders combination, presented above, discloses applicant’s claimed dressing (100) comprising all features as recited in these claims, wherein:
the first material and the second material individually include a fabric (mesh, paragraph 0037 in Sarangapani) constructed from an electrically conductive material;
the dressing (100) further includes an insulation material (14, Figure 1 in Sarangapani illustrates membrane 14 between the electrodes 10, 16) between the first and second materials (mesh, paragraph 0037 in Sarangapani) , the insulation material (4) electrically insulating the first material from the second material (mesh materials); and
the insulation material is permeable to oxygen (paragraph 0034 in Sarangapani describes insulation/membrane 102 of Figure 4 as having the product water is moved through the membrane, rendering the insulation is also permeable to oxygen).
Regarding claim 5, Sarangapani/Saunders combination, presented above, discloses applicant’s claimed dressing (100) comprising all features as recited in these claims, wherein the voltage controller is configured to allow adjustment of the applied voltage differential (paragraph 0042 in Sarangapani describes voltage applied across the electrodes is variable) between the first and second materials (mesh materials).
Regarding independent claim 21, Figures 1-4 discloses applicant’s claimed dressing (100) for reducing or preventing bacterial infection to an open wound, the dressing (100) comprising:
a first material configured to contact a surface of the open wound;

first and second electrodes (10, 16) electrically coupled to the first and second materials, respectively; and
a voltage controller (paragraph 0042 describes voltage can be varied by a controller) having output electrically coupled to the first electrode (10) at a first polarity and to the second electrode (16) at a second polarity opposite the first polarity, 
wherein the voltage controller (paragraph 0042) is configured to adjustably bias the first and second materials via the first and second electrodes (10, 16) to a voltage differential corresponding to a concentration of hydrogen peroxide (H202) via an electrochemical reaction between oxygen and water at the surface of the wound as follows: 
02 + 2H+ + 2e-  [Wingdings font/0xE7] [Wingdings font/0xE8]  H202 (see paragraphs 0023, 0027, 0036);
a voltage sensor (paragraph 0042 describes a voltage monitoring port, which is interpreted to correspond to claimed limitations voltage sensor) operatively coupled to the controller (paragraph 0042).
wherein the voltage controller (paragraph 0042) is configured to maintain the voltage differential at approximately a setpoint based on the detected voltage differential between the first and second materials (paragraph 0042 describes the controller may be incorporated into the device and ….. a current monitoring port, and the oxygen generated by the device can be varied by changing the voltage applied across the electrodes can be varied, such description implies that the voltage differential can be maintain upon no adjustment and that the current monitor port deems to correspond to claimed limitation voltage sensor).
Sarangapani does not explicitly the voltage sensor being configured to detect the voltage difference between the first and second materials, and that the controller is configured to maintain the voltage differential at approximately a setpoint based on the detected voltage differential between the first and second materials. 
However, paragraph 0004 in Saunders describes the invention is bandage designed for healing purposes, specifically the bandage device includes thermoelectric modules (which is broadly interpreted to electrodes), a power source (paragraph 0009) can include a voltage supply for the supplying the voltage and a controller for controlling and/or monitoring the supplied voltage and associated current and the that controller might provide a uniform voltage signal (paragraph 0010, which uniform voltage generates uniform or maintained voltage differential), and paragraph 0012 describes the bandage device including first and second thermoelectric modules and a voltage sensor to measure the voltage differential).
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s claimed effective filing date to modify Sarangapani to incorporate a voltage sensor, taught by Saunders, as having the voltage sensor provides visual reading on the voltage differential between the first and second electrode in order to acknowledge the condition of the wound to accurately assess the wound condition, thereby to allow for determination of maintaining the voltage differential at approximately a set point based on the detected voltage differential between the first and second materials.
	Regarding claim 22, Sarangapani/Saunders/ combination, presented above, discloses applicant’s claimed dressing (100) comprising all features as recited in these claims, wherein the first material and the second material individually include a fabric constructed from an 
Regarding claim 23, Sarangapani/Saunders, presented above, discloses applicant’s claimed dressing (100) comprising all features as recited in these claims, wherein:
the first material and the second material individually include a fabric constructed from an electrically conductive material (paragraph 0037 in Sarangapani discloses a mesh of electrically conductive material); and
the dressing further includes an insulation material (14, Figure 1 in Sarangapani illustrates membrane 14 as an insulation between the electrodes 10, 16) between the first and second materials (mesh material on opposite sides of membrane, paragraph 0037 in Sarangapani), 
the insulation material (14) electrically insulating the first material from the second material (mesh materials).
Regarding claim 24, Sarangapani/Saunders combination, presented above, discloses applicant’s claimed dressing (100) comprising all features as recited in these claims, wherein:
the first material and the second material individually include a fabric constructed from an electrically conductive material (paragraph 0037 in Sarangapani discloses a mesh of electrically conductive material);
the dressing (100) further includes an insulation material (14) between the first and second materials (14, Figure 1 in Sarangapani illustrates membrane 14 as an insulation between the electrodes 10, 16), the insulation material electrically insulating the first material from the second material (mesh materials); and

Regarding claim 25, Sarangapani/Saunders combination, presented above, discloses applicant’s claimed dressing (100) comprising all features as recited in these claims, wherein the voltage controller (paragraph 0009 in Saunders teaches input units) is configured to receive a use input and in response, allow adjustment of the applied voltage differential between the first and second material (paragraph 0010 in Saunders).

Claims 17 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani (U.S. Patent Application Publication No. US 2006/0287632 A1) in view of Saunders (U.S. Patent Application Publication No. US 2003/0097845) in view of Andino (U.S. Patent Application Publication No. US 2009/0048651).
Regarding independent claim 17, Figures 1-4 in Sarangapani discloses applicant’s claimed dressing (100) for reducing or preventing bacterial infection to an open wound, the dressing (232) comprising:
a dressing (100) having a first material and a second material spaced apart and electrically insulated from the first material, the first and second materials being absorbent to a water content on a surface of the open wound (paragraph 0037 discloses a mesh on opposite surfaces of the membrane 14, Figure 1 illustrates membrane 14 having such mesh on opposites thereof rendering a first material and a second material spaced apart from each other);
first and second electrodes (10, 16) electrically coupled to the first and second materials, respectively; and

02 + 2H+ + 2e-  [Wingdings font/0xE7] [Wingdings font/0xE8]  H202  (see paragraphs 0023, 0027, 0036);
a power source (108) electrically couplable to the first and second electrodes, the power source configured to apply the electrical bias (paragraph 0033).
a voltage sensor (paragraph 0042 describes a voltage monitoring port, which is interpreted to correspond to claimed limitations voltage sensor) operatively coupled to the controller (paragraph 0042).
wherein the voltage controller (paragraph 0042) is configured to maintain the voltage differential at approximately a setpoint based on the detected voltage differential between the first and second materials (paragraph 0042 describes the controller may be incorporated into the device and ….. a current monitoring port, and the oxygen generated by the device can be varied by changing the voltage applied across the electrodes can be varied, such description implies that the voltage differential can be maintain upon no adjustment and that the current monitor port deems to correspond to claimed limitation voltage sensor).
Sarangapani does not explicitly the voltage sensor being configured to detect the voltage difference between the first and second materials, and that the controller is configured to maintain the voltage differential at approximately a setpoint based on the detected voltage differential between the first and second materials. 
However, paragraph 0004 in Saunders describes the invention is bandage designed for healing purposes, specifically the bandage device includes thermoelectric modules (which is 
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s claimed effective filing date to modify Sarangapani to incorporate a voltage sensor, taught by Saunders, as having the voltage sensor provides visual reading on the voltage differential between the first and second electrode in order to acknowledge the condition of the wound to accurately assess the wound condition, thereby to allow for determination of maintaining the voltage differential at approximately a set point based on the detected voltage differential between the first and second materials.
Sarangapani/Saunders combination, presented above, does not disclose a kit comprising instruction literature containing instructions for applying an electrical bias to the first and second electrodes (10, 16).
However, Figures 3 and 9 in Andino teaches an analogous medical electrodes contained in kit (70, 230), the kit comprising instruction literature containing instructions for applying an electrical bias to the first and second electrodes (paragraph 0065).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to package Sarangapani’s dressing (100) in a kit with instruction literature, taught by Andino, as such packaging kit maintains sterility, and portability.
Regarding claim 29, Sarangapani/Saunders/Andino combination, presented above, discloses applicant’s claimed dressing (100) comprising all features as recited in these claims, wherein the first material and the second material individually include a fabric constructed from an electrically conductive material (paragraph 0037 in Sarangapani discloses a mesh of electrically conductive material).
Regarding claim 30, Sarangapani/Saunders/Andino combination, presented above, discloses applicant’s claimed dressing (100) comprising all features as recited in these claims, wherein:
the first material and the second material individually include a fabric constructed from an electrically conductive material (paragraph 0037 in Sarangapani discloses a mesh of electrically conductive material); and 
the dressing (100) further includes an insulation material (14, Figure 1 in Sarangapani illustrates membrane 14 as an insulation between the electrodes 10, 16) between the first and second materials (10, 16), the insulation material (12) electrically insulating the first material from the second material (mesh material on opposite sides of membrane, paragraph 0037 in Sarangapani).
Regarding claim 31, Sarangapani/Saunders/Andino combination, presented above, discloses applicant’s claimed dressing (100) comprising all features as recited in these claims, wherein:
the first material and the second material individually include a fabric (mesh, paragraph 0037 in Sarangapani) constructed from an electrically conductive material;
the dressing (100) further includes an insulation material (14, Figure 1 in Sarangapani illustrates membrane 14 between the electrodes 10, 16) between the first and second materials 
the insulation material is permeable to oxygen (paragraph 0034 in Sarangapani describes insulation/membrane 102 of Figure 4 as having the product water is moved through the membrane, rendering the insulation is also permeable to oxygen).

Allowable Subject Matter
Claims 6, 8, 26, 28, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 26, the art of when considered alone or in combination neither anticipates nor renders obvious a dressing for reducing or preventing bacterial infection to an open wound, the dressing comprising the voltage controller is configured to receive a user input containing the concentration of hydrogen peroxide at the surface; and adjust the applied voltage differential between the first and second materials to achieve the concentration of hydrogen peroxide in the user input based on a correlation between the voltage differential and the concentration of hydrogen peroxide at the surface, in combination with all other features recited in the claim.
Regarding claims 8, 28, and 32, the art of when considered alone or in combination neither anticipates nor renders obvious a dressing for reducing or preventing bacterial infection to an open wound, comprising a hydrogen peroxide sensor operatively coupled to the voltage controller, the hydrogen peroxide sensor being configured to detect a value of the concentration .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CAMTU T NGUYEN/Examiner, Art Unit 3786